DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
An artificial intelligence apparatus in claims 1-13, which is being interpreted as described on page 21 as a server, a plurality of server sets, a cloud server, or a combination thereof.
An input unit in claims 1, 2, 11, 14, and 15, which is being interpreted as described on pages 13-14 and as shown in figure 1, element 120 including camera 121 and microphone 122
A communication unit in claims 1, 2, 10, 11, 14, and 15, which is being interpreted as figure 1, element 110 and the accompanying modules as described on page 12 of the specification.
A storage unit in claims 1 and 11, which is being interpreted as described on page 22 of the specification and as shown in figure 2, element 231.
An output unit in claim 13, which is being interpreted as described on page 18 of the specification and as shown in figure 1, element 150 including elements 151, 152, 153, and 154.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Luo et al. (PG Pub 2012/0020797).

Regarding claim 1, Luo teaches an artificial intelligence apparatus (figures 1 and 2, element 20) for controlling an auto stop function (paragraph 1), comprising:
an input unit configured to receive at least one of image information or sound information with respect to a periphery of a vehicle (paragraphs 16-24, specifically paragraph 16; figures 1 and 2, element 15 specifically and element 35 broadly);
a communication unit configured to receive data from an external device (paragraph 26; figure 2, elements 87, 89, 90, and 91);
a storage unit configured to store a control model for the auto stop function (paragraphs 27-28; figure 2, elements 75, 77, 93, and 94); and
a processor (figure 2, element 70) configured to:
acquire input data with respect to traffic information through at least one of the input unit or the communication unit (figure 3, step 103 and 105; paragraphs 32-33, 37, 39-41; figure 4), acquire base data used for determining a control of the auto stop function from the input data (paragraphs 32-43, specifically paragraphs 32, 34, 37, and 43; figure 4), determine a control mode for the auto stop function by using the base data and the control model for the auto stop function (figure 3, steps 110 and 115; figure 2, elements 92; paragraphs 35-36 and 44-45), and
control the auto stop function according to the determined control mode (figure 3, step 125; figure 2, element 93; paragraphs 30 and 44-46), wherein the control mode is one of an activation mode which activates the auto stop function or a deactivation mode which deactivates the auto stop function (figure 3, step 120; figure 2, elements 93 an 94; paragraphs 30 and 44-46).

Regarding claim 2, Luo teaches the artificial intelligence apparatus according to claim 1, wherein the processor (figure 2, element 70) is configured to acquire the input data with respect to the traffic information by using at least one or more of the image information or the sound information (paragraphs 16-26, specifically paragraphs 25-26; figures 1 and 2, element 15 specifically and element 35 broadly), 

Regarding claim 3, Luo teaches the artificial intelligence apparatus according to claim 1, wherein the input data comprises at least one or more of traffic volume information (figure 2, element 83; paragraph 34), signal information (figure 2, elements 89 and 90; paragraphs 39 and 40), peripheral environment information (figure 1, elements 40 and 50; paragraph 24), or vehicle driving state information (figure 2, elements 81, 87, and 92; paragraphs 26, 32, 37, and 42).

Regarding claim 4, Luo teaches the artificial intelligence apparatus according to claim 1, wherein the processor is configured to:
change information of the input data that is not represented numerically into a numerical value according to preset corresponding information (abstract; paragraph 4, 27, 30, and 36; figure 2, elements 93 and 94; figure 3, step 120. Statistical models 93 and 94 are using the input data from elements 15 and 87-92 to calculate a probability, which is a numerical value, using the data already in the model and not represented numerically, as in the case of photos.), and
normalize a value, which is capable of being normalized, of the information represented as the numerical value so as to be expressed as a real number between 0 and 1, thereby acquiring the base data (abstract; paragraph 4, 27, 30, and 36; figure 2, elements 93 and 94; figure 3, step 120. Statistical models 93 and 94 are using the input data from elements 15 and 87-92 to calculate a probability, which is a normalized numerical value between 0 and 1, using the data already in the model.).

Regarding claim 5, Luo teaches the artificial intelligence apparatus according to claim 1, wherein the base data comprises at least one or more of a congestion degree for each section (paragraph 34; figure 4; figure 2, element 83), signal information for each section (figure 2, elements 89, 90, and 92; paragraphs 39, 40, 42, and 43), peripheral object information (paragraph 41), a vehicle driving velocity (paragraph 35), or a vehicle driving mode (parargraphs 32 and 42; figure 2, elements 81 and 92).

Regarding claim 6, Luo teaches the artificial intelligence apparatus according to claim 5, wherein the control model for the auto stop function is a model configured to determine the control mode as the deactivation mode when the vehicle driving mode of the base data is a performance-based mode (paragraphs 42-45).

Regarding claim 7, Luo teaches the artificial intelligence apparatus according to claim 1, wherein the control model for the auto stop function is a rule-based control model configured to determine the control mode according to whether rules or conditions with respect to each of items of the base data are satisfied (paragraphs 27, 29, 30, and 45; figure 3, steps 115, 120, and 125; figure 2, elements 93 and 94).

Regarding claim 14, Luo teaches a control method for controlling an auto stop function (paragraph 29), comprising:
acquiring, via a processor (figure 2, element 70), input data with respect to traffic information (figure 3, step 103 and 105; paragraphs 32-33, 37, and 39-41; figure 4) through at least one or more of an input unit receiving at least one of image information or sound information with respect to a periphery of a vehicle (paragraphs 16-24, specifically paragraph 16; figures 1 and 2, element 15 specifically and element 35 broadly) or a communication unit receiving data from an external device (paragraph 26; figure 2, elements 87, 89, 90, and 91);
acquiring, via the processor, base data used for determining a control of the auto stop function from the input data (paragraphs 30-43, specifically paragraphs 32, 34, 37, and 43; figure 4);
determining, via the processor, a control mode for the auto stop function by using the base data and the control model for the auto stop function (figure 3, steps 110 and 115; figure 2, element 93; paragraphs 35-36 and 44-45); and
controlling, via the processor, the auto stop function according to the determined control mode (figure 3, step 125; figure 2, element 93; paragraphs 30 and 44-46), wherein the control mode is one of an activation mode which activates the auto stop function or a deactivation mode which deactivates the auto stop function (figure 3, step 120, figure 2, element 93 and 94; paragraphs 30 and 44-46).

Regarding claim 15, Luo teaches a recording medium in which program for performing a control method for controlling an auto stop function is recorded (figure 2, element 75; paragraph 28, specifically the last sentence), wherein the control method comprises:
acquiring, via a processor (figure 2, element 70), input data with respect to traffic information (figure 3, step 103 and 105; paragraphs 32-33, 37, and 39-41; figure 4) through at least one or more of an input unit receiving at least one of image information or sound information with respect to a periphery of a vehicle (paragraphs 16-24, specifically paragraph 16; figures 1 and 2, element 15 specifically and element 35 broadly) or a communication unit receiving data from an external device (paragraph 26; figure 2, elements 87, 89, 90, and 91);
acquiring, via the processor, base data used for determining a control of the auto stop function from the input data (paragraphs 30-43, specifically paragraphs 32, 34, 37, and 43; figure 4);
determining, via the processor, a control mode for the auto stop function by using the base data and the control model for the auto stop function (figure 3, steps 110 and 115; figure 2, element 93; paragraphs 35-36 and 44-45); and
controlling, via the processor, the auto stop function according to the determined control mode (figure 3, step 125; figure 2, element 93; paragraphs 30 and 44-46), wherein the control mode is one of an activation mode which activates the auto stop function or a deactivation mode which deactivates the auto stop function (figure 3, step 120, figure 2, element 93 and 94; paragraphs 30 and 44-46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (USPN 8,296,030) in view of Wakabayashi (USPN 6,463,900).

Regarding claim 13, Luo teaches the artificial intelligence apparatus according to claim 1.

Luo is silent as to the apparatus further comprising an output unit comprising at least one or more of a display or a speaker, 
wherein the processor is configured to output at least one or more of current control state information of the auto stop function or changed information in the control state of the auto stop function according to the determined control mode.

Wakabayashi teaches an apparatus further comprising an output unit comprising at least one or more of a display or a speaker (figure 11, element 115; abstract; column 13, line 67- column 14, line 8), 
wherein the processor is configured to output at least one or more of current control state information of the auto stop function or changed information in the control state of the auto stop function according to the determined control mode (column 13, line 54 – column 14, line 23).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the artificial intelligence apparatus that performs auto stop of an engine, as taught by Luo, with the display unit of Wakabayashi since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case Wakabayashi states that by displaying the auto stop information to the driver, the driver can take actions to allow for the auto stop and this will prevent cars from idling and reduce CO2 emissions.  One of ordinary skill in the art would know that it is obvious to display pertinent information to the driver of a vehicle, as taught by Wakabayashi.  

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach an auto stop control function that is based on an artificial neural network-based control model that was learned using training data comprising traffic information for training, wherein the model inputs and outputs are based on the training data and are designed to minimize the loss function of the control mode.  

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747